Title: To John Adams from Timothy Pickering, 27 November 1798
From: Pickering, Timothy
To: Adams, John



Department of State Novr. 27. 1798.

In obedience to the Presidents direction, The Secretary of State respectfully submits the following ideas on the matters to be communicated to Congress, in the President’s speech, at the opening of the approaching session.
I. The subject most pressing on the attention of the United States is their situation in relation to the French Republic. The measures taken to effect an amicable adjustment of all subsisting differences with that power are well known to the people of the United States and to the world. The moderation & candour of the United States in those measures are as universally acknowledged: while the groundless and indecent demands of the French Government, and its studied indignities towards the United States, are necessarily subjects of resentment and disgust.
Some appeared to entertain fallacious hopes of a successful issue to the individual negociation of Mr. Gerry with the French Government: But besides that one of three envoys could not, when all were present, assume the powers entrusted to all; and forgetting, for a moment, the indignity offered to the United States by the French Government, in its rejection of two of the envoys, in order to inveigle the third into a separate negociation, thinking this mode promised better success to its views, and thus attempting to deprive the United States of the right of choosing to whom they would commit the management of their important interests;—the correspondence between the French Government and that single envoy exhibits no marks of a fair and candid negociation, but on the contrary, of one calculated to procrastinate a conclusion indefinitely, as might best suit the designs of the French Government; while proper and satisfactory redress for the numerous injuries we had sustained and were daily receiving was, if contemplated at all, of remote consideration: and in the mean time the wasting depredations on our commerce would continue. This correspondence it seems expedient to lay before Congress. Copies thereof and a report upon it, will shortly be prepared.
It is true that the French Government, disappointed in its expectation of tame submission to its will, on the part of the United States, has made some shew of reform in its system of depredation on our commerce, and revoked its decree laying an embargo on American vessels in the ports of France: But while this decree, being wholly unjustifiable, ought to have been repealed, the former, ostensibly imposing a restraint on the French cruizers in the West Indies, is perfectly fallacious; it enjoins those cruizers to conform to all the laws of France relative to cruizing and prizes, while those laws are themselves the sources of the vexations and depredations of which we have so long, so justly, but so fruitlessly complained.
It is also true that the French minister declares that “the Executive Directory perseveres in the intention of conciliating with sincerity the differences which have arisen between the French Republic and the United States, as soon as an opportunity for that purpose shall be sincerely presented:” But if to send one minister plenipotentiary for the express purpose of conciliation, and after seeing him rejected, and without any colourable reason driven from Paris and from France, to send three envoys extraordinary for the same purpose, and with special & ample powers to adjust all differences, and instructed, for the sake of peace and reconciliation, not to insist on the just claims of our fellow citizens for the many millions which under the laws of France had been wrested from them on the ocean and in the ports of France, or on other vast sums which for essential supplies, the French Government itself and its agents had contracted to pay—And if these and other proofs exhibited in the instructions to the envoys, and our long patience under the keenest sufferings, do not evince the sincerity of the United States in their efforts to conciliate all differences with the French Republic—it is impossible to do it: it is impossible to furnish stronger proofs of the sincerity of the U. States, and of their ardent desire to maintain peace. Our country ought not to be exposed to a third ignominious repulse. We should nevertheless stand ready to negociate with the French Republic, whenever it shall give reasonable evidence of its disposition to respect our rights as an independent nation; to make just reparation to our injured merchants; & shall send a minister with adequate powers to treat and conclude on these and all other subjects of difference between the two nations.
These now appear to me to be indispensable preliminaries. We stand on much higher ground than when the President declared to Congress that “he would never send another minister to France without assurances that he would be received and honoured as the representative of a great, free, powerful and independent nation.” It now appears to me impossible for the United States to originate a third mission to the French Republic without humiliation and dishonor. I believe too that the French Government will not refuse to send a minister to the United States on the conditions proposed: I once thought its pride might prevent it: but there is so much baseness mixed with that pride, it will stoop to any measures which its policy shall dictate; with an intention at the same time of taking vengeance, if we are not prepared to meet it, for our daring to take such high ground and requiring any preliminaries whatever. It will the more readily send a minister to the United States, for the opportunity it will expect to find of using its diplomatic means and skill among our citizens, & especially among those in influential situations. To disappoint this expectation and defeat the insidious designs of the Directory, the important propositions to be agreed to on the part of the French Republic may be prepared and offered to the minister for his assent: if this should not speedily be given, or if his powers were inadequate, he should forthwith be ordered out of the country.
II. The sentiments above expressed are incompatible with a recommendation to declare war against France: and to me it appears inexpedient; 1st. because the people of the U. States seem not yet to be convinced of the necessity of war; and because the necessity will now appear more remote, seeing France has discovered a disposition to retract many of its demands. 2d. because this state of the public mind will either occasion a rejection of the proposition by Congress; or it will obtain by a very small majority; and in either case the opposition will make it the ground of mischievous reproaches to the President; for even the small majority by which the measure might be carried, would be ascribed to Executive influence: 3d. because if a majority for declaring war should be attainable, a larger majority will vote for measures short of war—That is, further measures for the protection of our commerce, by an increase of our naval force, and an extension and complete execution of the measures for defence and war by land. Such measures would probably prevent a war; or if it should finally be inevitable, we should be prepared to meet it.
III. In this middle state, between peace and a formal war, our security lies wholly in vigorous preparations for the latter. The conduct of France towards the unoffending but weaker nations in her neighbourhood, demonstrates that our safety will absolutely depend on our capacity to resist her power. This capacity will not be the less necessary in case a treaty should be negociated. At this time therefore it seems manifestly expedient for the President to recommend the maintenance of our naval force and provision for a prompt and respectable addition to it.
Knowing how long it takes to form soldiers capable of resisting veteran armies, and experience demonstrating that no reliance is to be placed on the stipulated faith of the French Government, if a treaty should immediately be concluded, I retain the opinion I have long held, that effectual provision should be made for bringing into the field, on the shortest notice, a large body of disciplined troops. This can be effected by what has hitherto been fruitlessly attempted—a select militia; or by a provisional army – an army not in an act of Congress, but an army organized and disciplined, ready to be called forth to meet an invading foe. While France keeps on foot half a milion of soldiers, we ought to be in a condition to repel any number which her fleets & ships could transport to this country when a peace with England should present no obstacle to the measure. This permanent army with the twelve additional regiments are wholly unequal to such an event: neither the number nor character of these troops are to be relied on: our natives will not engage in the ordinary service: a large proportion of the common soldiers are foreigners and vagabonds, without attachment to our interests & without fidelity: but a provisional army to be raised and disciplined, & to be called out and keep the field only when an enemy should appear, might be composed of citizens in whose fidelity and zeal entire confidence might be reposed.
IV. The Commissioners appointed in pursuance of the fifth article of the treaty of amity, commerce and navigation between the United States and His Britannic Majesty, to determine “What river was truly intended under the name of the river Saint Croix mentioned in the treaty of peace between His Majesty and the United States, and forming a part of the boundary therein described,” have finally decided that question. On the 25th of last October they made their declaration, that a river called Scoodiac which falls into Passamaquoddy Bay at its northwestern quarter, was the true St. Croix, as far as its great fork, where one of its streams comes from the westward, and the other from the northward; and that the latter, called by the Indians Chiputnaticook or Chibnitcook is the continuation of the true St. Croix to its source. This decision it is understood will preclude contention among individual claimants, as it seems that the Scoodiac and Chiputnaticook bound the grants of lands made by the respective adjoining governments. Thus in a peaceable & friendly manner has been determined a dispute of a nature which has often given rise to destructive wars between neighbouring nations.
The imperfect knowledge of that country at the time when the treaty of peace was made in 1783, led the Commissioners who formed it to mention the St. Croix river as falling into the Bay of Fundy, instead of the Bay of Passamaquoddy: and, unless the latter is considered as a part of the former, a question may arise, How the islands which lie between the mouth of the river St. Croix, as now fixed, and the Bay of Fundy shall be divided; or in other words, What shall be the course of he boundary line from the St. Croix to that Bay. But it is probable that this will occasion little difficulty, and that it may easily be adjusted by negociation.
V. After very great delays on the part of Spain, her Commissioner joined, last summer, the Commissioner of the United States in running our southern boundary line, which had been previously begun by the latter.
VI. The Commissioners of the United States and Spain have adjusted most of the claims of our citizens for losses sustained in consequence of their vessels and cargoes having been taken by the subjects of His Catholic Majesty, during the late war between France and Spain. The sums awarded with interest amount to about three hundred thousand dollars, in nineteen cases.
VII. The Commissioners under the seventh article of the treaty of amity, commerce and navigation with Great Britain, relative to irregular or illegal captures and condemnations of American vessels, have made further awards to our citizens, which with the awards in questions of costs and damages, amount to more than two hundred and fifty eight thousand dollars, which were paid to the American Agent in London in July last. The Court of Appeals have in the current year given such dispatch to American cases, it is supposed that the Commissioners will be able to bring their business to a conclusion in August of the ensuing year.
Timothy Pickering